--------------------------------------------------------------------------------

SHARE PURCHASE AGREEMENT

THIS AGREEMENT is dated for reference as of the 31st day of March, 2006.

AMONG:

INVENTA HOLDING GmbH, a company duly formed under the laws of Germany, with its
principal office at Friedrich-List-Allee 10, 41488 Wegberg-Wildenrath, Germany

(hereinafter called the "Vendor")

OF THE FIRST PART

AND:

TRITON RESOURCES, INC., a corporation duly formed under the laws of Nevada with
its principal office at 7363 – 146A Street, Surrey, BC, Canada V3S 8Y8

(hereinafter called the "Purchaser")

OF THE SECOND PART

AND:

SKYFLYER TECHNOLOGY GmbH, a company with limited liability duly formed under the
laws of Germany with its principal office at Friedrich-List-Allee 10, 41488
Wegberg-Wildenrath, Germany

(hereinafter called the "Company")

OF THE THIRD PART

AND:

PERRY AUGUSTSON of 7363 – 146A Street, Surrey, BC, Canada V3S 8Y8

(hereinafter called the "Principal Shareholder")

OF THE FOURTH PART

WHEREAS:

A. The Purchaser has offered to purchase all of the issued and outstanding
shares of the Company;

B. The Vendor has agreed to sell to the Purchaser all of the issued and
outstanding shares of the Company held by the Vendor on the terms and conditions
set forth herein;

C. In order to induce the Vendor to sell the shares of the Company to the
Purchaser, the Principal Shareholder has agreed to sell and transfer to the
Vendor certain shares of the Purchaser;

1

--------------------------------------------------------------------------------

D. In order to record the terms and conditions of the agreement among them the
parties wish to enter into this Agreement;

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the foregoing
and of the sum of $1.00 paid by the Purchaser to the Vendor and to the Company,
the receipt of which is hereby acknowledged, the parties hereto agree each with
the other as follows:

1. INTERPRETATION

1.1 Where used herein or in any amendments or Schedules hereto, the following
terms shall have the following meanings:

  (a)

"Business" means the business in which the Company is engaged, namely:

        (i)

the development and commercialization of flying device and containment (hanger)
technology; and

        (ii)

any other enterprise that is directly related to the foregoing.

          (b)

"Closing Date" means the fifth business day following the day on which the
Company delivers the financial statements referred to in Article 5 to the
Purchaser or such other date as may be mutually agreed upon by the parties
hereto but in any event not more than 60 days from the date of this Agreement.

          (c)

"Company Financial Statements" means those unaudited financial statements of the
Company, as at October 31, 2005, which are attached as Schedule "A" hereto.

          (d)

"Company Shares" means the one share of the capital stock of the Company held by
the Vendor, being all of the issued and outstanding shares of the Company.

          (e)

“Patents” means the patent applications described in Schedule “I“ hereto.

          (f)

"Principal Shares" means the 39,000,000 presently issued restricted common
shares of the Purchaser held by the Principal Shareholder to be transferred to
the Vendor as described in paragraph 2.4.

          (g)

"Purchaser Audited Financial Statements" means those audited financial
statements of the Purchaser as at October 31, 2005, attached as Schedule “B”
hereto.

          (h)

"Purchaser Financial Statements" means, collectively, the Purchaser Audited
Financial Statements and the Purchaser Unaudited Financial Statements.

          (i)

"Purchaser Shares" means those fully paid and non-assessable shares in the
common stock of the Purchaser to be issued by the Purchaser to the Vendor as set
out in Article 2.

          (j)

“Purchaser Unaudited Financial Statements” means those unaudited financial
statements of the Purchaser as at January 31, 2006, attached as Schedule “C”
hereto.

2

--------------------------------------------------------------------------------


  (k) “Securities Act” means the United States Securities Act of 1933.

1.2 All dollar amounts referred to in this Agreement are in United States funds,
unless expressly stated otherwise.

1.3 The following schedules are attached to and form part of this Agreement:

  Schedule A - Company Financial Statements   Schedule B – Purchaser Audited
Financial Statements   Schedule C - Purchaser Unaudited Financial Statements  
Schedule D - Employment, Service & Pension Agreements of the Company   Schedule
E - Real Property & Leases of the Company   Schedule F - Encumbrances on the
Company's Assets   Schedule G - Company Litigation   Schedule H - Purchaser
Litigation   Schedule I - Patents of the Company   Schedule J – Agreement and
Deed of Transfer

2. SHARE EXCHANGE AND PURCHASE OF SHARES

2.1 The Vendor hereby covenants and agrees to sell, assign and transfer to the
Purchaser, and the Purchaser covenants and agrees to purchase from the Vendor,
the Company Shares held by the Vendor.

2.2 In consideration for the sale of the Company Shares by the Vendor to the
Purchaser, the Purchaser shall allot and issue to the Vendor or its nominees the
Purchaser Shares.

2.3 The total number of Purchaser Shares to be allotted and issued by the
Purchaser to the Vendor or its nominees shall be 33,000,000 shares.

2.4 In consideration for the Vendor entering into this Agreement and completing
the sale of the Company Shares to the Purchaser, the Principal Shareholder
agrees to transfer the Principal Shares to the Vendor on the Closing Date at and
for an aggregate price of US $9,000.

2.5 The Vendor acknowledges that the Purchaser Shares are “restricted
securities” within the meaning of the Securities Act and will be issued to the
Vendor in accordance with Regulation S of the Securities Act. Any certificates
representing the Purchaser Shares will be endorsed with the following legend in
accordance with Regulation S of the Securities Act:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES AC T OF 1933 (THE "ACT"), AND HAVE BEEN ISSUED IN RELIANCE UPON
AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT PROVIDED BY
REGULATION S PROMULGATED UNDER THE ACT. SUCH SECURITIES MAY NOT BE REOFFERED FOR
SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE PROVISIONS
OF REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE ACT, OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER

3

--------------------------------------------------------------------------------


THE ACT. HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE ACT”.


3. COVENANTS, REPRESENTATIONS AND WARRANTIES
OF THE VENDOR AND THE COMPANY

The Vendor and the Company jointly and severally covenant with and represent and
warrant to the Purchaser as follows, and acknowledge that the Purchaser is
relying upon such covenants, representations and warranties in connection with
the purchase by the Purchaser of the Company Shares:

3.1 The Company has been duly incorporated and organized, is a validly existing
company with limited liability and is in good standing under the laws of
Germany; it has the corporate power to own or lease its property and to carry on
the Business; it is duly qualified as a company with limited liability to do
business and is in good standing with respect thereto in each jurisdiction in
which the nature of the Business or the property owned or leased by it makes
such qualification necessary; and it has all necessary licenses, permits,
authorizations and consents to operate its Business in accordance with the terms
of its business plan.

3.2 The total share capital of the Company consists of 25,000 Euros, the paid-in
capital of the Company consists of 15,000 Euros and the additional paid-in
capital of the Company consists of 59,270 Euros.

3.3 The Company Shares owned by the Vendor are owned by it as the beneficial and
recorded owner with good and marketable title thereto, free and clear of all
mortgages, liens, charges, security interests, adverse claims, pledges,
encumbrances and demands whatsoever.

3.4 No person, firm or corporation has any agreement or option or any right or
privilege (whether by law, pre-emptive or contractual) capable of becoming an
agreement or option for the purchase from the Vendor of any of the Company
Shares held by it.

3.5 No person, firm or corporation has any agreement or option, including
convertible securities, warrants or convertible obligations of any nature, or
any right or privilege (whether by law, pre-emptive or contractual) capable of
becoming an agreement or option for the purchase, subscription, allotment or
issuance of any of the unissued shares in the capital of the Company or of any
securities of the Company.

3.6 The Company does not have any subsidiaries or agreements of any nature to
acquire any subsidiary or to acquire or lease any other business operations and
will not prior to the Closing Date acquire, or agree to acquire, any subsidiary
or business without the prior written consent of the Purchaser.

3.7 The Company will not, without the prior written consent of the Purchaser,
issue any additional shares or ownership interest in the Company from and after
the date hereof to the Closing Date or create any options, warrants or rights
for any person to subscribe for or acquire any unissued shares in the capital of
the Company or ownership interest in the Company.

3.8 The Company is not a party to or bound by any guarantee, warranty,
indemnification, assumption or endorsement or any other like commitment of the
obligations, liabilities (contingent or otherwise) or indebtedness of any other
person, firm or corporation.

4

--------------------------------------------------------------------------------

3.9 The books and records of the Company fairly and correctly set out and
disclose in all material respects, in accordance with generally accepted
accounting principles, the financial position of the Company as at the date
hereof, and all material financial transactions of the Company relating to the
Business have been accurately recorded in such books and records.

3.10 The Company Financial Statements present fairly the assets, liabilities
(whether accrued, absolute, contingent or otherwise) and the financial condition
of the Company as at the date thereof and there will not be, prior to the
Closing Date, any material increase in such liabilities other than increases
arising as a result of carrying on the Business in the ordinary and normal
course.

3.11 The entering into of this Agreement and the consummation of the
transactions contemplated hereby will not result in the violation of any of the
terms and provisions of the constating documents or bylaws of the Company or of
any indenture, instrument or agreement, written or oral, to which the Company or
the Vendor may be a party.

3.12 The entering into of this Agreement and the consummation of the
transactions contemplated hereby will not, to the best of the knowledge of the
Company and the Vendor, result in the violation of any law or regulation of
Germany or of any states in which they are resident or in which the Business is
or at the Closing Date will be carried on or of any municipal bylaw or ordinance
to which the Company or the Business may be subject.

3.13 This Agreement has been duly authorized, validly executed and delivered by
the Company and the Vendor.

3.14 The Business has been carried on in the ordinary and normal course by the
Company since the date of the Company Financial Statements and will be carried
on by the Company in the ordinary and normal course after the date hereof and up
to the Closing Date.

3.15 Except in connection with the real property leases described on Schedule E
hereto, no capital expenditures in excess of $5,000 have been made or authorized
by the Company since the date of the Company Financial Statements and no capital
expenditures in excess of $5,000 will be made or authorized by the Company after
the date hereof and up to the Closing Date without the prior written consent of
the Purchaser.

3.16 Except as disclosed in the Schedules hereto, the Company is not a party to
any written or oral employment, service or pension agreement, and, the Company
does not have any employees who cannot be dismissed on not more than one months
notice without further liability.

3.17 Except as disclosed in the Schedules hereto, the Company does not have
outstanding any bonds, debentures, mortgages, notes or other indebtedness, and
the Company is not under any agreement to create or issue any bonds, debentures,
mortgages, notes or other indebtedness, except liabilities incurred in the
ordinary course of business.

3.18 Except as disclosed in the Schedules hereto, the Company is not the owner,
lessee or under any agreement to own or lease any real property.

3.19 Except as disclosed in the Schedules hereto, the Company owns, possesses
and has good and marketable title to its undertaking, property and assets, and
without restricting the generality of the foregoing, all those assets described
in the balance sheet included in the Company Financial Statements, free and
clear of any and all mortgages, liens, pledges, charges, security

5

--------------------------------------------------------------------------------

interests, encumbrances, actions, claims or demands of any nature whatsoever or
howsoever arising.

3.20 The Company has its property insured against loss or damage by all
insurable hazards or risks on a replacement cost basis and such insurance
coverage will be continued in full force and effect to and including the Closing
Date; to the best of the knowledge of the Company and the Vendor, the Company is
not in default with respect to any of the provisions contained in any such
insurance policy and has not failed to give any notice or present any claim
under any such insurance policy in due and timely fashion.

3.21 Except as disclosed herein the Company does not have any outstanding
material agreements, contracts or commitments, whether written or oral, of any
nature or kind whatsoever, including, but not limited to, employment agreements,
except.

3.22 Except as provided in the Schedules hereto, there are no actions, suits or
proceedings (whether or not purportedly on behalf of the Company), pending or
threatened against or affecting the Company or affecting the Business, at law or
in equity, or before or by any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign and neither the Company nor the Vendor are aware of any existing ground
on which any such action, suit or proceeding might be commenced with any
reasonable likelihood of success.

3.23 The Company is not in material default or breach of any contracts,
agreements, written or oral, indentures or other instruments to which it is a
party and there are no facts, which, after notice or lapse of time or both, that
would constitute such a default or breach, and all such contracts, agreements,
indentures or other instruments are now in good standing and the Company is
entitled to all benefits thereunder.

3.24 The Company has the right to use all of the patents, both domestic and
foreign, in relation to the Business as set out in the Schedules hereto.

3.25 To the best of the knowledge of the Company and the Vendor, the conduct of
the Business does not infringe upon the patents, trade marks, trade names or
copyrights, domestic or foreign, of any other person, firm or corporation.

3.26 To the best of the knowledge of the Company and the Vendor, the Company is
conducting and will conduct the Business in compliance with all applicable laws,
rules and regulations of each jurisdiction in which the Business is or will be
carried on, the Company is not in material breach of any such laws, rules or
regulations and is, or will be on the Closing Date, fully licensed, registered
or qualified in each jurisdiction in which the Company owns or leases property
or carries on or proposes to carry on the Business to enable the Business to be
carried on as now conducted and its property and assets to be owned, leased and
operated, and all such licenses, registrations and qualifications are or will be
on the Closing Date valid and subsisting and in good standing and that none of
the same contains or will contain any provision, condition or limitation which
has or may have a materially adverse effect on the operation of the Business.

3.27 All facilities and equipment owned or used by the Company in connection
with the Business are in good operating condition and are in a state of good
repair and maintenance.

3.28 Except as disclosed in the Company Financial Statements and salaries
incurred in the ordinary course of business since the date thereof, the Company
has no loans or indebtedness outstanding which have been made to or from
directors, former directors, officers, shareholders and

6

--------------------------------------------------------------------------------

employees of the Company or to any person or corporate body not dealing at arm's
length with any of the foregoing, and will not, prior to closing, pay any such
indebtedness unless in accordance with budgets agreed in writing by the
Purchaser.

3.29 The Company has made full disclosure to the Purchaser of all aspects of the
Business and has made all of its books and records available to the
representatives of the Purchaser in order to assist the Purchaser in the
performance of its due diligence searches and no material facts in relation to
the Business have been concealed by the Company or the Vendor.

3.30 There are no material liabilities of the Company of any kind whatsoever,
whether or not accrued and whether or not determined or determinable, in respect
of which the Company or the Purchaser may become liable on or after the
consummation of the transaction contemplated bythis Agreement, other than
liabilities which may be reflected on the Company Financial Statements,
liabilities disclosed or referred to in this Agreement or in the Schedules
attached hereto, or liabilities incurred in the ordinary course of business and
attributable to the period since the date of the Company Financial Statements,
none of which has been materially adverse to the nature of the Business, results
of operations, assets, financial condition or manner of conducting the Business.

3.31 The Articles, bylaws and other constating documents of the Company in
effect with the appropriate corporate authorities as at the date of this
Agreement will remain in full force and effect without any changes thereto as at
the Closing Date.

7

--------------------------------------------------------------------------------

3.32 The directors and officers of the Company are as follows:

  Name Position     Manfred Sappok Managing Director   Dieter Wagels Managing
Director

3.33 The Vendor represents and warrants to the Purchaser and the Principal
Shareholder that the Vendor is not a “U.S. Person” as defined by Regulation S of
the United States Securities Act of 1933 and is not acquiring the Purchaser
Shares for the account or benefit of a U.S. Person.

3.34 The Vendor represents and warrants to the Purchaser that it is acquiring
the Purchaser Shares for investment purposes, only, with no present intention of
dividing its interest with others or reselling or otherwise disposing of any or
all of the Purchaser Shares.

3.35 The Vendor acknowledges that the Vendor was not in the United States at the
time the offer to acquire the Purchaser Shares was received it.

4. COVENANTS, REPRESENTATIONS AND WARRANTIES
OF THE PURCHASER AND THE PRINCIPAL SHAREHOLDER

The Purchaser and the Principal Shareholder covenant with and represent and
warrant to the Vendor and the Company as follows and acknowledge that the Vendor
is relying upon such covenants, representations and warranties in entering into
this Agreement:

4.1 The Purchaser has been duly incorporated and organized and is validly
subsisting under the laws of the State of Nevada; it is a reporting issuer under
the United States Securities Exchange Act of 1934 and is in good standing with
respect to all filings required to be made under such statutes with the United
States Securities and Exchange Commission; it has the corporate power to own or
lease its properties and to carry on its business as now being conducted by it;
and it is duly qualified as a corporation to do business and is in good standing
with respect thereto in each jurisdiction in which the nature of its business or
the property owned or leased by it makes such qualification necessary.

4.2 The authorized capital of the Purchaser consists of 975,000,000 shares of
common stock with a par value $0.001 per share, of which 70,200,000 shares are
currently issued and outstanding as fully paid and non-assessable.

4.3 No person, firm or corporation has any agreement or option, including
convertible securities, warrants or convertible obligations of any nature, or
any right or privilege (whether by law, pre-emptive or contractual) capable of
becoming an agreement or option for the purchase, subscription, allotment or
issuance of any of the unissued shares in the capital of the Purchaser.

4.4 The Purchaser will not, without the prior written consent of the Vendor,
issue any additional shares from and after the date hereof to the Closing Date
or create any options, warrants or rights for any person to subscribe for any
unissued shares in the capital of the Purchaser.

4.5 The directors and officers of the Purchaser are as follows:

8

--------------------------------------------------------------------------------


  Name Position         Perry Augustson Director, President, Secretary and
Treasurer

4.6 The Purchaser Audited Financial Statements present fairly the assets,
liabilities (whether accrued, absolute, contingent or otherwise) and the
financial condition of the Purchaser as at the date thereof.

4.7 The Purchaser Unaudited Financial Statements present fairly the assets,
liabilities (whether accrued, absolute, contingent or otherwise) and the
financial condition of the Purchaser as of the date thereof and there will not
be, prior to the Closing Date, any material increase in such liabilities.

4.8 There have been no material adverse changes in the financial position or
condition of the Purchaser or damage, loss or destruction materially affecting
the business or property of the Purchaser since the date of the Purchaser
Unaudited Financial Statements except as may be disclosed by the Purchaser in
Current Reports on Form 8-K filed with the United States Securities and Exchange
Commission.

4.9 The Purchaser has made full disclosure to the Company of all material
aspects of the Purchaser's business and has made all of its books and records
available to the representatives of the Company in order to assist the Company
in the performance of its due diligence searches and no material facts in
relation to the Purchaser's business have been concealed by the Purchaser.

4.10 The Purchaser is not a party to or bound by any agreement or guarantee,
warranty, indemnification, assumption or endorsement or any other like
commitment of the obligations, liabilities (contingent or otherwise) or
indebtedness or any other person, firm or corporation.

4.11 Except as disclosed in the Schedules attached hereto, there are no actions,
suits or proceedings (whether or not purportedly on behalf of the Purchaser),
pending or threatened against or affecting the Purchaser or affecting the
Purchaser's business, at law or in equity, or before or by any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign and the Purchaser is not aware of any
existing ground on which any such action, suit or proceeding might be commenced
with any reasonable likelihood of success.

4.12 The Purchaser's common shares are quoted on the NASD OTC Bulletin Board and
the Purchaser is not in breach of any regulation, by-law or policy of, or any of
the terms and conditions of its quotation on the NASD OTC Bulletin Board
applicable to the Purchaser or its operations.

4.13 The Purchaser does not currently have any employees and is not party to any
collective agreements with any labour unions or other association of employees.

4.14 The Purchaser does not have any subsidiaries or agreements of any nature to
acquire any subsidiary or to acquire or lease any other business operations and
will not prior to the Closing Date acquire, or agree to acquire, any subsidiary
or business without the prior written consent of the Company.

4.15 The business of the Purchaser now and until the Closing Date will be
carried on in the ordinary and normal course after the date hereof and upon to
the Closing Date and no material

9

--------------------------------------------------------------------------------

transactions shall be entered into until the Closing Date without the prior
written consent of the Vendor.

4.16 No liability, cost or expense will be incurred or payable by the Purchaser
in connection with the disposition of any of its properties.

4.17 No capital expenditures in excess of $5,000 have been made or authorized by
the Purchaser since the date of the Purchaser Audited Financial Statements and
no capital expenditures in excess of $5,000 will be made or authorized by the
Purchaser after the date hereof and up to the Closing Date without the prior
written consent of the Vendor.

4.18 The Purchaser is not indebted to any of its directors or officers nor are
any of the Purchaser's directors or officers indebted to the Purchaser.

4.19 The Purchaser has good and marketable title to its properties and assets as
set out in the Purchaser Audited Financial Statements and such properties and
assets are not subject to any mortgages, pledges, liens, charges, security
interests, encumbrances, actions, claims or demands of any nature whatsoever or
howsoever arising.

4.20 The Corporate Charter, Articles of Incorporation and Bylaws and any other
constating documents of the Purchaser in effect with the appropriate corporate
authorities as at the date of this Agreement will not have been materially
changed as at the Closing Date.

4.21 There are no material liabilities of the Purchaser of any kind whatsoever,
whether or not accrued and whether or not determined or determinable, in respect
of which the Purchaser or the Company may become liable on or after the
consummation of the transaction contemplated by this Agreement, other than
liabilities which may be reflected on the Purchaser Audited Financial
Statements, liabilities disclosed or referred to in this Agreement or in the
Schedules attached hereto, or liabilities incurred in the ordinary course of
business and attributable to the period since the date of the Purchaser Audited
Financial Statements, none of which has been materially adverse to the nature of
the Purchaser's business, results of operations, assets, financial condition or
manner of conducting the Purchaser's business.

4.22 The entering into of this Agreement and the consummation of the
transactions contemplated hereby will not result in the violation of any of the
terms and provisions of the constating documents or bylaws of the Purchaser or
of any indenture, instrument or agreement, written or oral, to which the
Purchaser may be a party.

4.23 The entering into of this Agreement and the consummation of the
transactions contemplated hereby will not, to the best of the knowledge of the
Purchaser, result in the violation of any law or regulation of the United States
or the State of Nevada or of any local government bylaw or ordinance to which
the Purchaser or the Purchaser's business may be subject.

4.24 This Agreement has been duly authorized, validly executed and delivered by
the Purchaser.

4.25 The Purchaser has no contracts with any officers, directors, accountants,
lawyers or others which cannot be terminated with not more than one month's
notice.

4.26 No agreement has been made with Purchaser in respect of the purchase and
sale contemplated by this Agreement that could give rise to any valid claim by
any person against the Company or the Vendor for a finder's fee, brokerage
commission or similar payment.

10

--------------------------------------------------------------------------------

5. ACTS IN CONTEMPLATION OF CLOSING

5.1 The Company covenants and agrees with the Purchaser and the Principal
Shareholder to, prior to or on the Closing Date, deliver to the Purchaser those
audited annual financial statements and unaudited interim financial statements
of the Company as are required by Item 310 of Regulation SB of the United States
Securities and Exchange Commission in order to permit the Purchaser to make the
United States Securities and Exchange Commission filings required in respect of
the purchase and sale of the shares of the Company in accordance with this
Agreement.

6. CONDITIONS OF CLOSING

6.1 All obligations of the Purchaser under this Agreement are subject to the
fulfilment, at or prior to the Closing Date, of the following conditions:

  (a)

The respective representations and warranties of the Vendor and the Company
contained in this Agreement or in any Schedule hereto or certificate or other
document delivered to the Purchaser pursuant hereto shall be substantially true
and correct as of the date hereof and as of the Closing Date with the same force
and effect as though such representations and warranties had been made on and as
of such date, regardless of the date as of which the information in this
Agreement or any such Schedule or certificate is given, and the Purchaser shall
have received on the Closing Date certificates dated as of the Closing Date, in
forms satisfactory to counsel for the Purchaser and signed under seal by the
Vendor and by two senior officers of the Company to the effect that their
respective representations and warranties referred to above are true and correct
on and as of the Closing Date with the same force and effect as though made on
and as of such date, provided that the acceptance of such certificates and the
closing of the transactions herein provided for shall not be a waiver of the
respective representations and warranties contained in Articles 3 and 4 or in
any Schedule hereto or in any certificate or document given pursuant to this
Agreement which covenants, representations and warranties shall continue in full
force and effect for the benefit of the Purchaser;

          (b)

the Company shall have caused to be delivered to the Purchaser either a
certificate of an officer of the Company or, at the Purchaser's election, an
opinion of legal counsel acceptable to the Purchaser's legal counsel, in either
case, in form and substance satisfactory to the Purchaser, dated as of the
Closing Date, to the effect that:

        (i)

the Company owns, possesses and has good and marketable title to its
undertaking, property and assets, and without restricting the generality of the
foregoing, those assets described in the balance sheet included in the Company
Financial Statements, free and clear of any and all mortgages, liens, pledges,
charges, security interests, encumbrances, actions, claims or demands of any
nature whatsoever and howsoever arising;

        (ii)

the Company has been duly incorporated, organized and is validly existing under
the laws of Germany, it has the corporate power to own or lease its properties
and to carry on its business that is now being conducted by it

11

--------------------------------------------------------------------------------


   

and is in good standing with respect to filings with the appropriate
governmental authorities;

          (iii)

the issued and authorized capital of the Company is as set out in this Agreement
and all of the issued and outstanding shares have been validly issued as fully
paid and non-assessable;

          (iv)

all necessary approvals and all necessary steps and corporate proceedings have
been obtained or taken to permit the Company Shares to be duly and validly
transferred to and registered in the name of the Purchaser; and

          (v)

the consummation of the purchase and sale contemplated by this Agreement,
including, but not limited to, the transfer of the Company Shares to the
Purchaser, will not be in breach of any laws of Germany , and, in particular but
without limiting the generality of the foregoing, the execution and delivery of
this Agreement by the Vendor and the Company has not breached and the
consummation of the purchase and sale contemplated hereby will not be in breach
of any laws of Germany or of any other country or state in which a Vendor is
resident or the Company carries on business;

          and, without limiting the generality of the foregoing, that all
corporate proceedings of the Company, its shareholders and directors and all
other matters which, in the reasonable opinion of counsel for the Purchaser, are
material in connection with the transaction of purchase and sale contemplated by
this Agreement, have been taken or are otherwise favourable to the completion of
such transaction.           (c)

At the Closing Date there shall have been no materially adverse change in the
affairs, assets, liabilities, or financial condition of the Company or the
Business (financial or otherwise) from that shown on or reflected in the Company
Financial Statements.

          (d)

No substantial damage by fire or other hazard to the Business shall have
occurred prior to the Closing Date.

          (e)

The Company shall have delivered to the Purchaser those financial statements of
the Company specified in paragraph 5.1 hereof.

6.2 In the event any of the foregoing conditions contained in paragraph 6.1
hereof are not fulfilled or performed at or before the Closing Date to the
reasonable satisfaction of the Purchaser, the Purchaser may terminate this
Agreement by written notice to the Vendor and in such event the Purchaser shall
be released from all further obligations hereunder but any of such conditions
may be waived in writing in whole or in part by the Purchaser without prejudice
to its rights of termination in the event of the non-fulfilment of any other
conditions.

6.3 All obligations of the Vendor under this Agreement are subject to the
fulfilment, at or prior to the Closing Date, of the following conditions:

  (a)

The representations and warranties of the Purchaser contained in this Agreement
or in any Schedule hereto or certificate or other document delivered to the
Company and the Vendor pursuant hereto shall be substantially true and correct
as of the date hereof and as of the Closing Date with the same force and effect
as though such

12

--------------------------------------------------------------------------------


 

representations and warranties had been made on and as of such date, regardless
of the date as of which the information in this Agreement or any such Schedule
or certificate is given, and the Vendor shall have received on the Closing Date
a certificate dated as of the Closing Date, in a form satisfactory to the Vendor
and signed under seal by two senior officers of the Purchaser, to the effect
that such representations and warranties referred to above are true and correct
on and as of the Closing Date with the same force and effect as though made on
and as of such date, provided that the acceptance of such certificate and the
closing of the transaction herein provided for shall not be a waiver of the
representations and warranties contained in Article 4 or in any Schedule hereto
or in any certificate or document given pursuant to this Agreement which
covenants, representations and warranties shall continue in full force and
effect for the benefit of the Vendor.

          (b)

The Purchaser shall have caused to be delivered to the Vendor either a
certificate of an officer of the Purchaser or, at the Vendor's election, an
opinion of legal counsel acceptable to counsel to the Vendor, in either case, in
form and substance satisfactory to the Vendor, dated as of the Closing Date, to
the effect that:

          (i)

the Purchaser has been duly incorporated and organized and is validly subsisting
under the laws of the State of Nevada, it has the corporate power to own or
lease its properties and to carry on its business that is now being conducted by
it and is in good standing with respect to all filings with the appropriate
corporate authorities in Nevada and with respect to all annual and quarterly
filings with the United States Securities and Exchange Commission;

          (ii)

the issued and authorized capital of the Purchaser is as set out in this
Agreement and all issued shares have been validly issued as fully paid and
non-assessable;

          (iii)

all necessary approvals and all necessary steps and corporate proceedings have
been obtained or taken to permit the Purchaser Warrants to be duly and validly
issued to the Vendor and the Purchaser Shares to be duly and validly allotted
and issued to and registered in the name of the Vendor;

          (iv)

the consummation of the purchase and sale contemplated by this Agreement,
including, but not limited to, the issuance and delivery of the Purchaser Shares
to the Vendor, in consideration of the purchase of the Company Shares from the
Vendor, will not be in breach of any laws of Nevada and, in particular, but
without limiting the generality of the foregoing, the execution and delivery of
this Agreement by the Purchaser has not breached, and the consummation of the
purchase and sale contemplated hereby will not be in breach of, any securities
laws of the United States of America;

         

and, without limiting the generality of the foregoing, that all corporate
proceedings of the Purchaser, its shareholders and directors and all other
matters which, in the reasonable opinion of counsel for the Company, are
material in connection with the transaction of purchase and sale contemplated by
this Agreement, have been taken or are otherwise favourable to the completion of
such transaction.

13

--------------------------------------------------------------------------------


  (c)

At the Closing Date there shall have been no materially adverse change in the
affairs, assets, liabilities, financial condition or business (financial or
otherwise) of the Purchaser from that shown on or reflected in the Purchaser
Audited Financial Statements.

6.4 In the event that any of the conditions contained in paragraph 6.3 hereof
shall not be fulfilled or performed by the Purchaser at or before the Closing
Date to the reasonable satisfaction of the Vendor then the Vendor shall have all
the rights and privileges granted to the Purchaser under paragraph 6.2, mutatis
mutandis.

7. CLOSING ARRANGEMENTS

7.1 The closing shall take place on the Closing Date at the offices of the
Vendor at Friedrich-List-Allee 10, 41488 Wegberg-Wildenrath, Germany, or at such
other time and place as the parties may mutually agree.

7.2 On the Closing Date, upon fulfilment of all the conditions set out in
Article 6 which have not been waived in writing by the Purchaser or by the
Vendor, as the case may be, then:

  (a)

the Vendor shall deliver to the Purchaser:

          (i)

the Agreement and Deed of Transfer in the form attached as Schedule J hereto and
such other documents as may be necessary to record the transfer of the Company
to the Purchaser in the commercial registry in Moenchengladbach;

          (ii)

the certificates and officer's certificate or opinion referred to in paragraph
6.1; and

          (iii)

evidence satisfactory to the Purchaser and its legal counsel of the completion
by the Company and the Vendor of those acts referred to in paragraph 5.1.

          (b)

the Vendor and the Company shall cause the Company Shares to be transferred into
the name of the Purchaser, or its nominee, to be duly and regularly recorded in
the books and records of the Company;

          (c)

the Purchaser shall issue and deliver to the Vendor:

          (i)

certificates representing the Purchaser Shares duly endorsed with legends,
acceptable to the Purchaser's counsel, respecting restrictions on transfer as
required by or necessary under the applicable securities legislation of the
United States or any state, including, but not limited to, the
non-transferability of such shares for a period of one year from the Closing
Date;

          (ii)

the certificates and officer's certificate or opinion referred to in paragraph
6.3; and

          (iii)

sequential resignations and directors resolutions such that all of the directors
and officers of the Purchaser will have resigned and the following

14

--------------------------------------------------------------------------------


  will have been appointed directors and/or officers of the Purchaser
immediately following closing:


Name Position     Rolf Horchler Director & President John Boschert Secretary &
Treasurer


  (d) The Principal Shareholder shall deliver to the Vendor the certificates
representing all the Principal Shares duly endorsed in blank for transfer or
with a stock power of attorney (in either case with the signature guaranteed by
the appropriate official) with all applicable security transfer taxes paid.

8. GENERAL PROVISIONS

8.1 Time shall be of the essence of this Agreement.

8.2 This Agreement contains the whole agreement between the parties hereto in
respect of the purchase and sale of the Company Shares and there are no
warranties, representations, terms, conditions or collateral agreements
expressed, implied or s tatutory, other than as expressly set forth in this
Agreement.

8.3 This Agreement shall enure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns. The Purchaser may
not assign this Agreement without the consent of the Company which consent may
be withheld for any reason whatsoever.

8.4 Any notice to be given under this Agreement shall be duly and properly given
if made in writing and delivered or telecopied to the addressee at the address
as set out on page one of this Agreement. Any notice given as aforesaid shall be
deemed to have been given or made on, if delivered, the date on which it was
delivered or, if telecopied, on the next business day after it was telecopied.
Any party hereto may c hange its address for notice from time to time by
providing notice of such change to the other parties hereto in accordance with
the foregoing.

8.5 This Agreement may be executed in one or more counter-parts, each of which
so executed shall constitute an original and all of which together shall
constitute one and the same agreement.

8.6 This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the laws of the State of Nevada, and
each of the parties hereto irrevocably attorns to the jurisdiction of the courts
of the State of Nevada.

8.7 No claim shall be made by the Company or the Vendor against the Purchaser,
or by the Purchaser against the Company or the Vendor, as a result of any
misrepresentation or as a result of the breach of any covenant or warranty
herein contained unless the aggregate loss or damage to such party exceeds
$5,000.

15

--------------------------------------------------------------------------------

-- INTENTIONALLY LEFT BLANK --

16

--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

INVENTA HOLDING GmbH           /s/ Manfred Sappok   By Its Authorized Signatory
 


TRITON RESOURCES, INC.           /s/ Perry Augustson   By Its Authorized
Signatory  


SKYFLYER TECHNOLOGY GmbH       /s/ Dieter Wagels   By Its Authorized Signatory  


SIGNED, SEALED AND DELIVERED       BY PERRY AUGUSTSON       in the presence of:
                      /s/ Christian I. Cu   /s/ Perry Augustson   Signature of
Witness   PERRY AUGUSTSON                   Christian I. Cu       Name          
    Suite 1880, Royal Centre       1055 West Georgia Street, Box 11122      
Vancouver, BC V6E 3P3       Address      


--------------------------------------------------------------------------------

SCHEDULE "A"

to that Share Purchase Agreement
dated for reference as of the 31st day of March, 2006

 

COMPANY FINANCIAL STATEMENTS

--------------------------------------------------------------------------------


Skyflyer Technology GmbH (A Development Stage Company) Balance Sheet   October
31, 2005


ASSETS               Current Assets       Cash and cash equivalents $  11,187  
Receivable   0   Other   20,270   Prepaid expenses   0   Deferred tax asset,
less valuation allowance of $57,717   -   Total Current Assets $  31,457        
  Fixed Assets       Capital assets $  19,118   Total Fixed Assets $  19,118    
      Total Assets $  50,575           LIABILITIES AND STOCKHOLDER’S EQUITY    
          Current Liabilities       Accounts payable and accrued liabilities $
 37,567   Other   994   Total Current Liabilities $  38,561          
Contingency (Note 2)               Stockholder’s Equity       Common stock,
€25,000 par value; unlimited number of shares authorized,       one share issued
and outstanding, not paid 10,000 EUR yet $  19,365   Additional paid in Capital
  72,947   Accumulated other comprehensive loss: Foreign currency cumulative    
  translation adjustment   ( 1,070 ) Deficit accumulated during the development
stage   ( 79,228 ) Total Stockholder’s Equity   12,014           Total
Liabilities and Stockholder’s Equity $  50,575  

The accompanying notes are an integral part of these financial statements.

--------------------------------------------------------------------------------


Skyflyer Technology GmbH (A Development Stage Company) Statement of Operations


   
Period from
     
inception
     
(April 14,
     
2005) to
   
October 31,
     
2005
          EXPENSES       General and Administration       Personnel Costs $
 19,650   Amortization   322   Professional fees/management fees   53,318  
Other operating expenses   5,890   Loss before other items and income tax   (
79,180 )                 OTHER ITEMS       Interes expenses   ( 117 ) Interest
income   69           Loss before income taxes   ( 79,228 )         Provision
for income taxes   -           Net loss $  ( 79,228 )         Comprehensive
loss:       Net loss $  ( 79,228 ) Foreign currency translation adjustment   (
1,070 )         Comprehensive loss: $  ( 80,298 )                              
  Basic and diluted net loss per share $  ( 79,228 )                            
    Weighted average number of shares of common stock outstanding   1  

The accompanying notes are an integral part of these financial statements.

--------------------------------------------------------------------------------


Skyflyer Technology GmbH (A Development Stage Company) Statement of
Stockholder’s Equity


    Common Stock                 Deficit                              
Accumulated     Accumulated                         Additional     Other    
During     Total                   Paid-in     Comprehensive     Development    
Stockholder’s       Shares     Amount     Capital     Loss     Stage     Equity
  Balance, April 14, 2005 (date of inception)   -   $  -   $  -   $  -   $  -  
$  -   Common stock issued for cash at €25,000                                  
  per share, April 2005 (paid €15,000)   1     19,365     -     -     -   $
 19,365   Additional paid in Capital               72,947                 72,947
  Foreign currency translation adjustment   -     -     -     ( 1,070 )   -    
( 1,070 ) Net loss   -     -     -     -     ( 79,228 )   ( 79,228 ) Balance,
October 31,2005   1   $  19,365   $  72,947-   $ ( 1,070 ) $ ( 79,228 ) $
 12,014  

The accompanying notes are an integral part of these financial statements.

--------------------------------------------------------------------------------


Skyflyer Technology GmbH (A Development Stage Company) Statement of Cash Flows


    Period from       inception       (April 14,       2005) to     October 31,
2005                   Cash flows from operating activities              Net
loss $  ( 79,228 )        Amortization   337        Change in assets and
liabilities:                      Increase in receivable   ( 20,707 )          
     Increase in prepaid expenses   0                  Increase in accounts
payable and accrued liabilities   39,392           Net cash used in operating
activities   ( 60,206 )                 Cash flows from investing activities    
       Acquisition of capital assets $  ( 19,851 )         Net cash used in
investing activities $  ( 19,851 )                 Cash flows from financing
activities            Proceeds from sale and issuing common stock   19,365      
 Proceeds from additional paid in Capital   72,961           Net cash provided
by financing activities   92,326           Effect of foreign currency
translation on cash and cash equivalents during the period   ( 1,082 )        
Change in cash and cash equivalents for the period   11,187           Cash and
cash equivalents, beginning of period   -           Cash and cash equivalents,
end of period $  11,187           Cash paid during the period for interest $  -
          Cash paid during the period for income taxes $  -  

The accompanying notes are an integral part of these financial statements.

--------------------------------------------------------------------------------


SCHEDULE "B" to that Share Purchase Agreement dated for reference as of the 31st
day of March, 2006       PURCHASER AUDITED FINANCIAL STATEMENTS


--------------------------------------------------------------------------------


[me-logo.jpg]

Report of Independent Registered Public Accounting Firm

To the Board of Directors and Stockholders of
Triton Resources , Inc. (An Exploration Stage Company)

We have audited the accompanying balance sheets of Triton Resources , Inc. (An
Exploration Stage Company) as of October 31, 2005 and October 31, 2004 and the
related statements of operations, cash flows and stockholders’ equity for the
year ended October 31, 2005 and for the period from May 18, 2004 (Date of
Inception) to October 31, 2004 and accumulated for the period from May 18, 2004
(Date of Inception) to October 31, 2005. These financial statements are the
responsibility of the Company’s management. Our responsibility is to express an
opinion on these financial statements based on our audits.

We conducted our audits in accordance with the Standards of the Public Company
Accounting Oversight Board (United States). Those standards require that we plan
and perform the audit to obtain reasonable assurance about whether the financial
statements are free of material misstatement. An audit includes examining, on a
test basis, evidence supporting the amounts and disclosures in the financial
statements. An audit also includes assessing the accounting principles used and
significant estimates made by management, as well as evaluating the overall
financial statement presentation. We believe that our audits provide a
reasonable basis for our opinion.

In our opinion, the financial statements referred to above, present fairly, in
all material respects, the financial position of Triton Resources , Inc. (An
Exploration Stage Company) as of October 31, 2005 and October 31, 2004, and the
results of its operations and its cash flows for the year ended October 31, 2005
and for the period from May 18, 2004 (Date of Inception) to October 31, 2004 and
accumulated for the period from May 18, 2004 (Date of Inception) to October 31,
2005, in conformity with accounting principles generally accepted in the United
States.

The accompanying financial statements have been prepared assuming the Company
will continue as a going concern. As discussed in Note 1 to the financial
statements, the Company has not generated revenues and has accumulated losses
since inception and will need additional equity financing to begin realizing its
business plan. These factors raise substantial doubt about the Company’s ability
to continue as a going concern. Management’s plans in regard to these matters
are also discussed in Note 1. The financial statements do not include any
adjustments that might result from the outcome of this uncertainty.

/s/ “Manning Elliott LLP”   CHARTERED ACCOUNTANTS Vancouver, Canada January 10,
2006

F-1

--------------------------------------------------------------------------------


Triton Resources , Inc. (An Exploration Stage Company) Balance Sheets (Expressed
in US dollars)


          October 31,             2004       October 31,     (Restated -      
2005     Note 7)   $    $    ASSETS             Current Assets              
 Cash   46,539     73,261      Prepaid expenses   11     –   Total Assets  
46,550     73,261                 LIABILITIES AND STOCKHOLDERS’ EQUITY          
  Current Liabilities                Accounts payable   7,235     –      Accrued
liabilities   4,500     4,250      Due to related parties (Note 3(b))   –     82
  Total Liabilities   11,735     4,332   Contingencies and Commitments (Notes 1
and 4)             Stockholders’ Equity             Common Stock, 975,000,000 s
hares authorized, $0.001 par value             70,200,000 shares issued and
outstanding (Note 5)   70,200     70,200   Additional Paid in Capital   2,800  
  2,800   Donated Capital (Note 3(a))   13,775     4,775   Accumulated Other
Comprehensive Income (Note 7)   2,304     3,000   Deficit Accumulated During the
Exploration Stage (Note 7)   (54,264 )   (11,846 ) Total Stockholders’ Equity  
34,815     68,929   Total Liabilities and Stockholders’ Equity   46,550    
73,261  

F-2

(The Accompanying Notes are an Integral Part of These Financial Statements)

--------------------------------------------------------------------------------


Triton Resources , Inc. (An Exploration Stage Company) Statements of Operations
(Expressed in US dollars)


    Accumulated                   From           From       May 18, 2004     For
the     May 18, 2004       (Date of Inception)     Year Ended     (Date of
Inception)       to October 31,     October 31,     to October 31,       2005  
  2005     2004                   (Restated – Note 7)   $    $    $             
          Revenue   –     –     –                                          
Expenses                                              Donated services (Note
3(a))   8,750     6,000     2,750          General and administrative   8,478  
  7,919     559          Mineral property costs (Note 4)   4,646     2,384    
2,262          Professional fees   28,520     23,620     4,900          Donated
rent (Note 3(a))   4,375     3,000     1,375          Interest income   (505 )  
(505 )   –                       Total Expenses   54,264     42,418     11,846  
                    Net Loss   (54,264 )   (42,418 )   (11,846 )                
    Other Comprehensive Income (Loss)                          Foreign currency
translation   2,304     (696 )   3,000                       Comprehensive Loss
  (51,960 )   (43,114 )   (8,846 )                     Net Loss Per Share –
Basic and Diluted         –     –                       Weighted Average Shares
Outstanding         70,200,000     49,270,000  

F-3

(The Accompanying Notes are an Integral Part of These Financial Statements)

--------------------------------------------------------------------------------


Triton Resources , Inc. (An Exploration Stage Company) Statements of Cash Flows
(Expressed in US dollars)


    Accumulated           From       From           May 18, 2004       May 18,
2004     For the     (Date of Inception)       (Date of Inception)     Year
Ended     to October 31,       to October 31,     October 31,     2004      
2005     2005     (Restated – Note 7)     $    $   $                           
                Operating Activities                                        
 Net loss   (54,264 )   (42,418 )   (11,846 )                        Adjustments
to reconcile net loss to cash                          Donated rent and services
  13,775     9,000     4,775                          Change in operating assets
and liabilities                          (Increase) in prepaid expenses   (11 )
  (11 )   –          Increase in accounts payable and accrued liabilities  
11,735     7,485     4,250                       Net Cash Used in Operating
Activities   (28,765 )   (25,944 )   (2,821 )                     Financing
Activities                          Advances from (repayments to) related party
  –     (82 )   82          Proceeds from issuance of common stock   73,000    
–     73,000                       Net Cash Flows Provided by (Used in)
Financing Activities   73,000     (82 )   73,082                       Effect of
exchange rate changes on cash   2,304     (696 )   3,000                      
Increase (Decrease) in Cash   46,539     (26,722 )   73,261                    
  Cash - Beginning of Period   –     73,261     –                       Cash -
End of Period   46,539     46,539     73,261                                    
      Supplemental Disclosures                      Interest paid   –     –    
–      Income taxes paid   –     –     –  

F-4

(The Accompanying Notes are an Integral Part of These Financial Statements)

--------------------------------------------------------------------------------


Triton Resources , Inc. (An Exploration Stage Company) Statement of
Stockholders’ Equity For the Period from May 18, 2004 (Date of Inception) to
October 31, 2005 (Expressed in US dollars)


                                  Deficit                                    
Accumulated     Accumulated                         Additional           Other  
  During the                         Paid-in     Donated     Comprehensive    
Exploration             Shares     Amount     Capital     Capital     Income    
Stage     Total                               (Restated –                      
                    Note 7)                   #    $   $   $   $   $   $  
Balance – May 18, 2004                                           (Date of
Inception)   –     –     –     –     –     –     –                              
                Issuance of common shares                                      
    for cash                           –                  at $.00008 per share  
39,000,000     39,000     (36,000 )   –     –     –     3,000      at $.0008 per
share   16,250,000     16,250     (3,750 )   –     –     –     12,500      at
$.004 per share   14,950,000     14,950     42,550     –     –     –     57,500
                                              Foreign currency translation      
                                    adjustment   –     –     –     –     3,000  
  –     3,000                                               Donated rent and
services   –     –     –     4,775     –     –     4,775                        
                      Net loss for the period   –     –     –     –     –    
(11,846 )   (11,846 )                                             Balance –
October 31, 2004   70,200,000     70,200     2,800     4,775     3,000    
(11,846 )   68,929                                               Foreign
currency translation                                           adjustment   –  
  –     –     –     (696 )   –     (696 )                                      
      Donated services and                                           expenses  
–     –     –     9,000     –     –     9,000                                  
            Net loss for the period   –     –     –     –           (42,418 )  
(42,418 )                                             Balance – October 31, 2005
  70,200,000     70,200     2,800     13,775     2,304     (54,264 )   34,815  

F-5

(The Accompanying Notes are an Integral Part of These Financial Statements)

--------------------------------------------------------------------------------


Triton Resources, Inc. (An Exploration Stage Company) Notes to the Financial
Statements October 31, 2005


1.

Exploration Stage Company

     

The Company was incorporated in the State of Nevada on May 18, 2004. The Company
is an Exploration Stage Company, as defined by Statement of Financial Accounting
Standard (“SFAS”) No.7 “Accounting and Reporting for Development Stage
Enterprises”. The Company’s principal business is the acquisition and
exploration of mineral resources. The Company has not presently determined
whether its properties contain mineral reserves that are economically
recoverable.

     

These financial statements have been prepared on a going concern basis, which
implies the Company will continue to realize its assets and discharge its
liabilities in the normal course of business. The Company has never generated
revenues since inception and has never paid any dividends and is unlikely to pay
dividends or generate earnings in the immediate or foreseeable future. The
continuation of the Company as a going concern is dependent upon the continued
financial support from its shareholders, the ability of the Company to obtain
necessary equity financing to continue operations, confirmation of the Company’s
interests in the underlying properties, and the attainment of profitable
operations. As at October 31, 2005, the Company has not generated revenues and
has accumulated losses of $54,264 since inception. These factors raise
substantial doubt regarding the Company’s ability to continue as a going
concern. These financial statements do not include any adjustments to the
recoverability and classification of recorded asset amounts and classification
of liabilities that might be necessary should the Company be unable to continue
as a going concern.

     

The Company filed an SB-2 Registration Statement with the United States
Securities and Exchange Commission that was declared effective April 25, 2005 to
register 31,200,000 shares of common stock for resale by existing shareholders
of the Company. The Company did not receive any proceeds from the resale of
shares of common stock by the selling stockholders. The Company is currently
trading on the United States Over-the-Counter Bulletin Board (OTC BB) under the
symbol “TRCS”.

      2.

Summary of Significant Accounting Policies

      a)

Basis of Presentation

     

These financial statements and related notes are presented in accordance with
accounting principles generally accepted in the United States, and are expressed
in US dollars. The Company’s fiscal year-end is October 31.

      b)

Use of Estimates

     

The preparation of financial statements in conformity with U.S. generally
accepted accounting principles requires management to make estimates and
assumptions that affect the reported amounts of assets and liabilities and
disclosure of contingent assets and liabilities at the date of the financial
statements and the reported amounts of revenues and expenses during the
reporting period. Actual results could differ from those estimates.

      c)

Basic and Diluted Net Income (Loss) Per Share

     

The Company computes net income (loss) per share in accordance with SFAS No.
128, "Earnings per Share". SFAS No. 128 requires presentation of both basic and
diluted earnings per share (EPS) on the face of the income statement. Basic EPS
is computed by dividing net income (loss) available to common shareholders
(numerator) by the weighted average number of shares outstanding (denominator)
during the period. Diluted EPS gives effect to all dilutive potential common
shares outstanding during the period using the treasury stock method and
convertible preferred stock using the if-converted method. In computing Diluted
EPS, the average stock price for the period is used in determining the number of
shares assumed to be purchased from the exercise of stock options or warrants.
Diluted EPS excludes all dilutive potential shares if their effect is anti
dilutive.

      d)

Comprehensive Income

     

SFAS No. 130, “Reporting Comprehensive Income,” establishes standards for the
reporting and display of comprehensive income and its components in the
financial statements.

      e)

Cash and Cash Equivalents

     

The Company considers all highly liquid instruments with maturity of three
months or less at the time of issuance to be cash equivalents.

F-6

--------------------------------------------------------------------------------


Triton Resources, Inc. (An Exploration Stage Company) Notes to the Financial
Statements October 31, 2005


2.

Summary of Significant Accounting Policies (continued)

      f)

Mineral Property Costs

     

The Company has been in the exploration stage since its formation on May 18,
2004 and has not yet realized any revenues from its planned operations. It is
primarily engaged in the acquisition and exploration of mining properties.
Mineral property acquisition and exploration costs are expensed as incurred.
When it has been determined that a mineral property can be economically
developed as a result of establishing proven and probable reserves, the costs
incurred to develop such property are capitalized. Such costs will be amortized
using the units -of-production method over the estimated life of the probable
reserve. If mineral properties are subsequently abandoned or impaired, any
capitalized costs will be charged to operations.

      g)

Financial Instruments

     

Financial instruments, which include cash, prepaid expenses, accounts payable
and accrued liabilities, were estimated to approximate their carrying values due
to the immediate or short-term maturity of these financial instruments. The
Company’s operations are in Canada, which results in exposure to market risks
from changes in foreign currency rates. The financial risk is the risk to the
Company’s operations that arise from fluctuations in foreign exchange rates and
the degree of volatility of these rates. Currently, the Company does not use
derivative instruments to reduce its exposure to foreign currency risk.

      h)

Income Taxes

     

Potential benefits of income tax losses are not recognized in the accounts until
realization is more likely than not. The Company has adopted SFAS No. 109
“Accounting for Income Taxes” as of its inception. Pursuant to SFAS No. 109 the
Company is required to compute tax asset benefits for net operating losses
carried forward. Potential benefit of net operating losses have not been
recognized in these financial statements because the Company cannot be assured
it is more likely than not it will utilize the net operating losses carried
forward in future years.

      i)

Foreign Currency Translation

     

The Company’s functional currency is the Canadian dollar. The financial
statements of the Company are translated to United States dollars under the
current rate method in accordance with SFAS No. 52 “Foreign Currency
Translation”. Revenues and expenses are translated at the average exchange rate
for the period. The cumulative translation adjustment is reported as a component
of accumulated other comprehensive income. At October 31, 2005, the indirect
exchange rate used was $0.85 and the average for the year ended October 31, 2005
was $0.82.

      j)

Recent Accounting Pronouncements

     

In May 2005, the Financial Accounting Standards Board (FASB) issued SFAS No.
154, “Accounting Changes and Error Corrections – A Replacement of APB Opinion
No. 20 and SFAS No. 3”. SFAS 154 changes the requirements for the accounting for
and reporting of a change in accounting principle and applies to all voluntary
changes in accounting principle. It also applies to changes required by an
accounting pronouncement in the unusual instance that the pronouncement does not
include specific transition provisions. SFAS 154 requires retrospective
application to prior periods’ financial statements of changes in accounting
principle, unless it is impracticable to determine either the period-specific
effects or the cumulative effect of the change. The provisions of SFAS No. 154
are effective for accounting changes and correction of errors made in fiscal
years beginning after December 15, 2005. The adoption of this standard is not
expected to have a material effect on the Company’s results of operations or
financial position.

     

In December 2004, the FASB issued SFAS No. 153, “Exchanges of Nonmonetary Assets
- An Amendment of APB Opinion No. 29”. The guidance in APB Opinion No. 29,
“Accounting for Nonmonetary Transactions”, is based on the principle that
exchanges of nonmonetary assets should be measured based on the fair value of
the assets exchanged. The guidance in that Opinion, however, included certain
exceptions to that principle. SFAS No. 153 amends Opinion No. 29 to eliminate
the exception for nonmonetary exchanges of similar productive assets and
replaces it with a general exception for exchanges of nonmonetary assets that do
not have commercial substance. A nonmonetary exchange has commercial substance
if the future cash flows of the entity are expected to change significantly as a
result of the exchange. The provisions of SFAS No. 153 are effective for
nonmonetary asset exchanges occurring in fiscal periods beginning after June 15,
2005. Early application is permitted and companies must apply the standard
prospectively. The adoption of this standard is not expected to have a material
effect on the Company’s results of operations or financial position.

F-7

--------------------------------------------------------------------------------


Triton Resources, Inc. (An Exploration Stage Company) Notes to the Financial
Statements October 31, 2005


2.

Summary of Significant Accounting Policies (continued)

      j)

Recent Accounting Pronouncements (continued)

     

In December 2004, the FASB issued Statement of Financial Accounting Standard
(SFAS) No. 123R, “Share Based Payment”. SFAS 123R is a revision of SFAS No. 123
“Accounting for Stock-Based Compensation”, and supersedes APB Opinion No. 25,
“Accounting for Stock Issued to Employees” and its related implementation
guidance. SFAS 123R establishes standards for the accounting for transactions in
which an entity exchanges its equity instruments for goods or services. It also
addresses transactions in which an entity incurs liabilities in exchange for
goods or services that are based on the fair value of the entity’s equity
instruments or that may be settled by the issuance of those equity instruments.
SFAS 123R focuses primarily on accounting for transactions in which an entity
obtains employee services in share -based payment transactions. SFAS 123R
requires a public entity to measure the cost of employee services received in
exchange for an award of equity instruments based on the grant-date fair value
of the award (with limited exceptions). That cost will be recognized over the
period during which an employee is required to provide service in exchange for
the award – the requisite service period (usually the vesting period). SFAS 123R
requires that the compensation cost relating to share -based payment
transactions be recognized in financial statements. That cost will be measured
based on the fair value of the equity or liability instruments issued. Public
entities that file as small business issuers will be required to apply SFAS 123R
in the first interim or annual reporting period that begins after December 15,
2005. The adoption of this standard is not expected to have a material effect on
the Company’s results of operations or financial position.

     

In March 2005, the SEC staff issued Staff Accounting Bulletin No. 107 (“SAB
107”) to give guidance on the implementation of SFAS 123R. The Company will
consider SAB 107 during implementation of SFAS 123R.

      3.

Related Party Balances/Transactions

      a)

During the year ended October 31, 2005, the Company recognized a total of $6,000
(2004 - $2,750) for donated services at $500 per month and $3,000 (2004 -$1,375)
for donated rent at $250 per month provided by the President of the Company.
During the year ended October 31, 2004, the President of the Company also
contributed organizational and legal costs of $650 on behalf of the Company.

      b)

During the year ended October 31, 2004, the President of the Company provided a
cash advance of $82 for working capital purposes. The advance was unsecured,
non-interest bearing and had no specific terms of repayment. During the year
ended October 31, 2005, the Company repaid the $82 owing to the President of the
Company.

      c)

During the year ended October 31, 2004, the Company entered into a trust
agreement with the President of the Company. Refer to Note 4.

      4.

Mineral Properties

     

The Company entered into an Agreement dated July 5, 2004 to acquire a 100%
interest in the Gold Bottom Mining Claim located in the Atlin Mining Division,
British Columbia, Canada, in consideration for $2,262. The claims are registered
in the name of the President of the Company, who has executed a trust agreement
whereby the President agreed to hold the claims in trust on behalf of the
Company. In the Province of British Columbia, the recorded holder of a mineral
claim is required to perform a minimum amount of exploration work on a claim of
CND$100 per unit plus a CND$10 recording fee annually. The mineral claim is
twenty units and the Company has agreed to make payments on behalf of the
President which are anticipated to be CND$2,200 annually. On June 20, 2005, the
Company filed exploration and development work in the amount of CAD$2,000 plus
an additional recording fee of CAD$200 with the Province of British Columbia.
The claim is now in good standing until June 20, 2006.

F-8

--------------------------------------------------------------------------------


Triton Resources, Inc. (An Exploration Stage Company) Notes to the Financial
Statements October 31, 2005


5.

Common Stock

   

On September 30, 2005, the Company increased the number of authorized shares of
common stock from 75,000,000 shares to 975,000,000 shares and correspondingly
increased the number of issued and outstanding shares on a thirteen for one
(13:1) basis. All share amounts have been retroactively adjusted for all periods
presented.

    6.

Income Taxes

   

Potential benefits of income tax losses are not recognized in the accounts until
realization is more likely than not. The Company has net operating losses
carried forward totalling $40,489 for tax purposes which expire starting in
2024. Pursuant to SFAS No. 109, the Company is required to compute tax asset
benefits for net operating losses carried forward. Potential benefit of net
operating losses have not been recognized in these financial statements because
the Company cannot be assured it is more likely than not it will utilize the net
operating losses carried forward in future years. For the periods ending October
31, 2005 and 2004, the valuation allowance established against the deferred tax
assets increased by $11,400 and 2,400, respectively.

   

The components of the net deferred tax asset at October 31, 2005 and 2004, the
statutory tax rate, the effective tax rate and the amount of the valuation
allowance are indicated below:


  2005 2004   $ $ Net Operating Loss 40,489 7,071 Statutory Tax Rate 34% 34%
Effective Tax Rate – – Deferred Tax Asset 13,800 2,400 Valuation Allowance
(13,800) (2,400) Net Deferred Tax Asset – –


7.

Restatement

   

The Company has restated its financial statements as of and for the period
ending October 31, 2004. The restatement reflected the change in the accounting
for the functional currency of the Company from the US dollar to the Canadian
dollar.

   

The effect of the restatement is as follows:

Balance Sheet:

    October 31,   October 31,     2004 Adjustment 2004     (As Originally      
  Reported)   (Restated)     (audited)   (audited)   Accumulated Other
Comprehensive Income $ – $ 3,000 $ 3,000

Statement of Operations:

    From May 18, 2004   From May 18, 2004     (Date of Inception) to   (Date of
Inception) to     October 31,   October 31,     2004 Adjustment 2004     (As
Originally         Reported)   (Restated)     (audited)   (audited)   Net Loss
for the Period $ (8,846) $ (3,000) $ (11,846)

F-9

--------------------------------------------------------------------------------

SCHEDULE "C"

to that Share Purchase Agreement dated for reference as of the 31st day of
March, 2006

 

PURCHASER UNAUDITED FINANCIAL STATEMENTS

--------------------------------------------------------------------------------


TRITON RESOURCES, INC.   (An Exploration Stage Company)   INTERIM FINANCIAL
STATEMENTS   January 31, 2006   (Stated in US Dollars)   (Unaudited)


--------------------------------------------------------------------------------


TRITON RESOURCES, INC. (An Exploration Stage Company) INTERIM BALANCE SHEETS
January 31, 2006 and October 31, 2005 (Stated in US Dollars) (Unaudited)


    January 31,     October 31,   ASSETS   2006     2005                 Current
                   Cash $  39,527   $  46,539          Prepaid expenses   11    
11                 Total Assets $  39,538   $  46,550                
LIABILITIES                           Current                    Accounts
payable and accrued liabilities $  18,128   $  11,735                
STOCKHOLDERS’ EQUITY                           Common stock                  
 Authorized:                          975,000,000 shares authorized - $0.001 par
value                            70,200,000 (2005: 70,200,000) shares
outstanding:   70,200     70,200   Additional paid- in capital   18,825    
16,575   Accumulated other comprehensive income   2,317     2,304   Deficit
accumulated during the exploration stage   (69,932 )   (54,264 )              
Total Stockholders’ Equity   21,410     34,815                 Total Liabilities
and Stockholders’ Equity $  39,538   $  46,550  

SEE ACCOMPANYING NOTES

--------------------------------------------------------------------------------


TRITON RESOURCES, INC. (An Exploration Stage Company) INTERIM STATEMENTS OF
OPERATIONS for the three months ended January 31, 2006 and 2005 and for the
period May 18, 2004 (Date of Inception) to January 31, 2006 (Stated in US
Dollars) (Unaudited)


                May 18, 2004                   (Date of       Three months ended
    Inception) to       January 31,     January 31,       2006     2005     2006
                      Revenue $  -   $  -   $  -                       Expenses
                       Accounting and audit   4,378     2,250     20,278      
 Bank charges   51     59     247        Consulting – Note 4   1,500     1,500  
  10,250        Legal fees   7,435     3,000     20,055        Mineral property
costs – Note 3   -     637     4,646        Office and miscellaneous   1,604    
-     3,527        Rent – Note 4   750     750     5,125        Transfer agent
and filing fees   (50 )   470     6,309                       Net loss for the
period before other items   (15,668 )   (8,666 )   (70,437 )                    
Other items                        Interest income   -     185     505          
            Net loss for the period   (15,668 )   (8,481 )   (69,932 )          
          Other comprehensive income (loss)                        Foreign
currency translation adjustment   13     (730 )   2,317                      
Comprehensive loss $  (15,655 ) $  (9,211 ) $  (67,615 )                    
Basic and diluted loss per share $  (0.00 ) $  (0.00 )                          
Weighted average number of shares outstanding   70,200,000     70,200,000      
 

SEE ACCOMPANYING NOTES

--------------------------------------------------------------------------------


TRITON RESOURCES, INC. (An Exploration Stage Company) INTERIM STATEMENTS OF CASH
FLOWS for the three months ended January 31, 2006 and 2005 and for the period
May 18, 2004 (Date of Inception to January 31, 2006) (Stated in US Dollars)
(Unaudited)


                May 18, 2004                   (Date of       Three months ended
    Inception) to       January 31,     January 31,       2006     2005     2006
                      Operating Activities                        Net loss for
the period $  (15,668 ) $  (8,481 ) $  (69,932 )      Items not affecting cash  
                           Consulting fees   1,500     1,500     10,250        
     Rent   750     750     5,125              Legal fees   -     -     650    
   Change in non-cash working capital items:                            
 Prepaid expenses   -     (11 )   (11 )            Accounts payable and accrued
liabilities   6,393     (2,000 )   18,128                       Net cash used in
operating activities   (7,025 )   (8,242 )   (35,790 )                    
Financing Activities                        Advances from (repayments to)
related party   -     (82 )   -        Proceeds from issuance of common stock  
-     -     73,000                       Net cash provided by (used in)
financing                   Activities   -     (82 )   73,000                  
    Effect of exchange rate changes on cash   13     (730 )   2,317            
          Increase (decrease) in cash   (7,012 )   (9,054 )   39,527            
          Cash, beginning of the period   46,539     73,261     -              
        Cash, end of the period $  39,527   $  64,207   $  39,527  

SEE ACCOMPANYING NOTES

--------------------------------------------------------------------------------


TRITON RESOURCES, INC. (An Exploration Stage Company) INTERIM STATEMENT OF
STOCKHOLDERS’ EQUITY for the period May 18, 2004 (Date of Inception) to January
31, 2006 (Stated in US Dollars) (Unaudited)


                            Deficit                               Accumulated  
  Accumulated                         Additional     Other     During the      
      *Common Shares     Paid-in     Comprehensive     Exploration            
Number     Par Value     Capital     Income     Stage     Total                
                        Balance, May 18, 2004                                  
  (Date of Inception)   -   $  -   $  -   $  -   $  -   $  -                    
                    Issuance of common                                    
shares for cash                                                                
     -at $0.00008   39,000,000     39,000     (36,000 )   -     -     3,000    
                               - at $0.0008   16,250,000     16,250     (3,750 )
  -     -     12,500                                    - at $0.004   14,950,000
    14,950     42,550     -     -     57,500                                    
    Foreign currency                                     translation adjustment
  -     -     -     3,000     -     3,000                                      
  Donated services and                                     expenses   -     -  
  4,775     -     -     4,775                                         Net loss
for the period   -     -     -     -     (11,846 )   (11,846 )                  
                    Balance, October 31, 2004   70,200,00     70,200     7,575  
  3,000     (11,846 )   68,929                                         Foreign
currency                                     translation adjustment   -     -  
  -     (696 )   -     (696 )                                       Donated
services and                                     expenses   -     -     9,000  
  -     -     9,000                                         Net loss for the
period   -     -     -     -     (42,418 )   (42,418 )                          
            Balance, October 31, 2005   70,200,000     70,200     16,575    
2,304     (54,264 )   34,815                                         Foreign
currency                                     translation adjustment   -     -  
  -     13     -     13                                         Donated services
and                                     expenses   -     -     2,250     -     -
    2,250                                         Net loss for the period   -  
  -     -     -     (15,668 )   (15,668 )                                      
Balance, January 31, 2006   70,200,000   $  70,200   $  18,825   $  2,317   $
 (69,932 ) $  21,410  

* On September 16, 2005, the Company’s shares were forward split on a 13 new for
1 old basis. The number of shares issued, par value and additional paid-in
capital prior to this date have been restated to reflect this forward split.

SEE ACCOMPANYING NOTES

--------------------------------------------------------------------------------


TRITON RESOURCES, INC. (An Exploration Stage Company) INTERIM NOTES TO THE
FINANCIAL STATEMENTS January 31, 2006 (Stated in US Dollars) (Unaudited)


Note 1 Interim Reporting     While information presented in the accompanying
interim financial statements is unaudited, it includes all adjustments, which
are, in the opinion of management, necessary to present fairly the financial
position, results of operations and cash flows for the interim period presented.
All adjustments are of a normal recurring nature. It is suggested that these
interim financial statements be read in conjunction with the Company’s October
31, 2005 audited financial statements. Operating results from the period ended
January 31, 2006 are not necessarily indicative of the results that can be
expected for the year ending October 31, 2006.     Note 2 Continuance of
Operations     These financial statements have been prepared in accordance with
generally accepted accounting principles applicable to a going concern, which
assumes that the Company will be able to meet its obligations and continue its
operations for the next twelve months. Realization values may be substantially
different from carrying values as shown and these financial statements do not
give effect to adjustments that would be necessary to the carrying values and
classification of assets and liabilities should the Company be unable to
continue as a going concern. At January 31, 2006, the Company had not yet
achieved profitable operations, has accumulated losses of $69,932 since its
inception and expects to incur further losses in the development of its
business, all of which casts substantial doubt about the Company’s ability to
continue as a going concern. The Company’s ability to continue as a going
concern is dependent upon its ability to generate future profitable operations
and/or to obtain the necessary financing to meet its obligations and repay its
liabilities arising from normal business operations when they come due.
Management has no formal plan in place to address this concern but considers
that the Company will be able to obtain additional funds by equity financing
and/or related party advances, however there is no assurance of additional
funding being available.     Note 3 Mineral Property       Gold Bottom Mining
Claim     By a mineral property staking and sales agreement dated July 5, 2004,
the Company acquired a 100% undivided right, title and interest in and to the
Gold Bottom Mining Claim located in the Atlin Mining Division in the province of
British Columbia, Canada by the payment of $2,262 (CDN$ 3,000).


--------------------------------------------------------------------------------


Triton Resources, Inc. (An Exploration Stage Company) Interim Notes to the
Financial Statements January 31, 2006 (Stated in US Dollars) (Unaudited) – Page
2


Note 4 Related Party Transactions     During the three months ended January 31,
2006 and 2005, a director of the Company contributed the following:


                  May 18, 2004         Three months     (Date of         Ended  
  Inception) to         January 31,     January 31,         2006     2005    
2006                           Consulting fees $  1,500   $  1,500   $  10,250  
  Legal fees   -     -     650     Rent   750     750     5,125                
            $  2,250   $  2,250   $  16,025  


These contributions were measured by the exchange amount, which is the amount
agreed upon by the transacting parties.     Note 5 Comparative Figures    
Certain of the comparative figures for the three months ended January 31, 2005
and for the period May 18, 2004 (Date of Inception) to January 31, 2006 have
been reclassified to conform with the current year’s presentation.


--------------------------------------------------------------------------------


SCHEDULE "D”   to that Share Purchase Agreement dated for reference as of the
31st day of March, 2006


EMPLOYMENT, SERVICE & PENSION AGREEMENTS OF THE COMPANY   None.


--------------------------------------------------------------------------------


SCHEDULE "E"   to that Share Purchase Agreement dated for reference as of the
31st day of March, 2006


REAL PROPERTY & LEASES OF THE COMPANY   None.


--------------------------------------------------------------------------------


SCHEDULE "F"   to that Share Purchase Agreement dated for reference as of the
31st day of March, 2006


ENCUMBRANCES ON THE COMPANY'S ASSETS   None.


--------------------------------------------------------------------------------


SCHEDULE "G"   to that Share Purchase Agreement dated for reference as of the
31st day of March, 2006


COMPANY LITIGATION   None.


--------------------------------------------------------------------------------


SCHEDULE "H"   to that Share Purchase Agreement dated for reference as of the
31st day of March, 2006


PURCHASER LITIGATION   None.


--------------------------------------------------------------------------------


SCHEDULE "I"   to that Share Purchase Agreement dated for reference as of the
31st day of March, 2006

PATENTS OF THE COMPANY

Patent Application for Flying Device more particularly described in applications
set out below:   European Patent Application # 03748086.0-2318   International
Patent Application PCT/EP2003/010659   United Arab Emirates Patent Application
No. 156/2005   China Patent Application No. 03823060.7   Japan Patent
Application No. 2004-540701   Russia Patent Application No. 2005112724   United
States Patent Application No. 10/525,886


--------------------------------------------------------------------------------


SCHEDULE "J"   to that Share Purchase Agreement dated for reference as of the
31st day of March, 2006

AGREEMENT AND DEED OF TRANSFER

--------------------------------------------------------------------------------

AGREEMENT AND DEED OF TRANSFER

THIS AGREEMENT AND DEED OF TRANSFER is dated for reference as of the day of ,
2006.

BETWEEN:

INVENTA HOLDING GMBH, a company duly formed under the laws of Germany, with its
principal office at Friedrich-List-Allee 10, 41488 Wegberg-Wildenrath, Germany

(hereinafter called the "Transferor")

OF THE FIRST PART

AND:

TRITON RESOURCES, INC., a corporation duly formed under the laws of Nevada with
its principal office at 7363 – 146A Street, Surrey, BC, Canada V3S 8Y8.

(hereinafter called the "Transferee")

OF THE SECOND PART

THIS DOCUMENT WITNESSES THAT for value received, the receipt and sufficiency of
which is hereby acknowledged, the Transferor DOES HEREBY assign to the
Transferee all of the Transferor’s shares, rights and interests in Skyflyer
Technology GmbH, a limited liability company duly formed under the laws of the
Federal republic Germany, registered in the commercial register of the
Magistrate Court (Amtsgericht) Mönchengladbach under commercial registration No.
HRB 11257, being a 100% ownership interest, free and clear of all liens, charges
and encumbrances, and Transferee DOES HEREBY accept such assignment.

1.

The Transferor hereby represents to the Transferee that the Transferor has all
necessary authority to execute this Agreement and Deed of Transfer.

    2.

The Transferee hereby represents to the Transferor that the Transferee has all
necessary authority to execute this Agreement and Deed of Transfer.

    3.

The Transferee and the Transferor agree to enter into any other documents and
take such further actions as shall be necessary to give effect to this Agreement
and Deed of Transfer.

    4.

Notwithstanding execution of this document and the transfer of the ownership of
Skyflyer Technology GmbH, the representations of the Transferee and the
Transferor made in the agreement among the Transferee, the Transferor, Skyflyer
Technology GmbH, and Perry Augustson dated for reference as of the 25th day of
March, 2006, shall survive this transfer of interest and remain in force and
effect.

    5.

This Agreement may be executed in one or more counter-parts, each of which so
executed shall constitute an original and all of which together shall constitute
one and the same agreement.

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

INVENTA HOLDING GMBH   TRITON RESOURCES, INC.     Per:         Deiter Wagels,
Managing Director   Per:                       Manfred Sappok, Managing Director
     


--------------------------------------------------------------------------------